DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 7 recite “first and second layers consist of isotactic polypropylene homopolymer”. As support for such amendment, applicants point to paragraphs 0010, 0014, 0028, 0039 and 0045. However, this portion of the specification does not provide support for the cited phrase given that while there may be support to disclose XOM 4612 is iPP, there is no support to recite first and second intermediate layers consist of “any” iPP as recited in present claims. Further, in the present specification, XOM 4612 is present in the multilayer with specific thickness and specific compositions in the other claimed layers while present claim is broadly open for different composition as recited in present claims.
Claim 1 recite “a pigmenting agent optionally in a masterbatch solution” in core layer and first and second intermediate layers. As support for such amendment, applicants point to paragraph 15. However, this portion of the specification does not provide support for the cited phrase given that while there may be support to disclose titanium dioxide may be sourced from a masterbatch such as Ampacet 510198, there is no support to broadly recite the core layer, first and second intermediate layers consist of “any” pigment agent optionally in a masterbatch solution.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellingra, JR. et al. (US 2005/0238874) and evidence given in Soga (2019/0315957).
Regarding claims 1 and 4-6, Pellingra, JR. discloses a biaxially oriented, conformable, multilayer film (paragraphs 0019 and 0032) comprising a core layer (paragraph 0034) containing polypropylene resin (paragraphs 0014, 0021), at least 10% to 40% by weight of soft polymer such as ethylene propylene copolymer, i.e. propylene based elastomer, (paragraphs 0014, 0043, 0051) and void initiating particles consisting of PBT, i.e. a cavitating agent, (paragraph 0055), the core layer having a first side and a second side (paragraph 0051), a first and second tie layers, i.e. a first and second intermediate layers, located on the first and second side, respectively, of the core layer (paragraph 0034), the first and second intermediate layers containing soft polymer such as polyisobutylene, i.e. moisture barrier, and iPP (paragraphs 0041, 0045, 0063, 0074)  and a sealant layer and an outer skin layer, i.e. first and second skin layers, located on the first and second intermediate layers, respectively, opposite the core layer, (paragraph 0034), wherein the first and second skin layers comprise EPB terpolymer (paragraphs 0066 and 0071), wherein the biaxially oriented, conformable, multilayer film is white opaque (abstract, paragraphs 0035). Given that the core layer of Pellingra, JR. contains polypropylene resin, cavitating agent and propylene based elastomer, it meets the present claim limitation of core layer consisting of polypropylene, cavitating agent and propylene based elastomer. Given that the first and second intermediate layers of Pellingra, JR. contain iPP and moisture barrier additive, it meets the present claim limitation of first and second intermediate layers consist of iPP and moisture barrier additive. It is evidenced by Soga that polyisobutylene is a gas barrier polymer (paragraph 0053). 
Given that the multilayer film of Pellingra, JR. discloses the same multilayer film and its compositions as presently claim, it is clear that the multilayer film of Pellingra, JR. would inherently have the same properties as presently claims.
Regarding claim 2, Pellingra, JR. discloses the multilayer of claim 1, wherein pigment is present in one or more layers, i.e. only one of the first and second intermediate layers, (paragraph 0035).
Regarding claim 3, Pellingra, JR. discloses the multilayer of claim 1, wherein given that pigmenting agent is an optional limitation in claim 1, it is not required by a prior art.
Regarding claim 9, Pellingra, JR. discloses the multilayer of claim 1, wherein the multilayer film has a total thickness of 7.6 to 85.5 microns (core layer thickness of 5-25 microns, both tie layers thickness of 1-25 microns each, both skin layers thickness of 0.10 to 7 microns and 0.5 to 3.5 microns respectively) (paragraphs 0061, 0064, 0075, 0068 and 0072).  
Regarding claim 10, Pellingra, JR. discloses the multilayer of claim 1, wherein Pellingra, JR. discloses that tie layer comprises multiple layers between the core layer and skin layer (paragraph 0015) therefore it is clear that there would an additional tie layer between the core layer and the intermediate layer.
Regarding claim 11, Pellingra, JR. discloses the multilayer of claim 1, wherein the multilayer film has an optical guess 2.7 mil (68.5 microns) (paragraph 0135).
Regarding claim 12, Pellingra, JR. discloses the multilayer of claim 1, wherein the cavitating agent is present up to 30 % of the core layer (paragraph 0052).
Regarding claim 13, Pellingra, JR. discloses the multilayer of claim 1, wherein given that claim 1 recites pigmenting agent as an optional component and claim 13 recites up to 5 wt%, it is considered to be 0.
Regarding claim 15, Pellingra, JR. discloses the multilayer of claim 1, wherein the core layer consists of polypropylene, at least 10% to 40% by weight propylene based elastomer, cavitating agent and an opacifying agent (paragraph 0053).
Regarding claim 16, Pellingra, JR. discloses the multilayer of claim 1, wherein the skin layer is coated with ethylene acrylic acid polymer (paragraph 0077).
Regarding claim 17, Pellingra, JR. discloses the multilayer of claim 1, wherein the skin layer is subjected to corona discharge treatment (paragraphs 0080).
Regarding claim 18, Pellingra, JR. discloses the multilayer of claim 1, wherein the skin layer is metallized (paragraphs 0018, 0089).
Regarding claim 20, Pellingra, JR. discloses the multilayer of claim 1, wherein the multilayer film is used in package or pouch, i.e. squeezable packaging, (paragraph 0035).
Response to Arguments

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Regarding 112(a) rejection, applicant states that it is proper to claim iPP instead of just XOM 4612. However, it is noted that iPP in the example is very specific iPP, i.e. XOM 4612, while the present claim recites any iPP. Therefore, the examiner respectfully disagrees and the cited portion of the specification does not provide support to disclose “any” iPP as explained above.
Regarding 112(a) rejection for “a pigmenting agent optionally in a masterbatch solution”, applicant argues that it is proper to claim a pigment/pigment agent may be in core layer and first and second intermediate layers. However, it is noted that the examiner has not stated that there is no support for a pigment/pigment agent may be in core layer and first and second intermediate layers. Rather, the examiner stated that there is no support to recite any pigmenting agent optionally in a masterbatch solution while the specification discloses titanium dioxide may be sourced from a masterbatch such as Ampacet 510198.
Applicant argues that for anticipation the reference must enablingly describe each and every limitation. The examiner believes that the reference of Pellingra, JR. with evidence given in Soga meets the present claims as explained above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMIR SHAH/Primary Examiner, Art Unit 1787